Citation Nr: 1201352	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for stromal scar, left cornea.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a mood disorder with psychotic features.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), mood disorder and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from February 1977 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As noted on the title page, the Board is recharacterizing the mood disorder claim to include other psychiatric disorders that also have been claimed and diagnosed - namely, PTSD and MDD.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

After reopening this claim for a psychiatric disorder, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed October 2005 rating decision denied entitlement to service connection for a mood disorder with psychotic features, because there was no evidence causally relating the current mood disorder to active duty service.

2.  Additional evidence since received since the October 2005 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Upon correction, the Veteran's best distant visual acuity in his service-connected left eye is 20/40; and, there is no impairment of the visual field or objective evidence of residual scarring on the left eye.


CONCLUSIONS OF LAW

1. The October 2005 RO rating decision that denied service connection for a mood disorder with psychotic features is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for a compensable evaluation for the stromal scar of the left cornea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10 (2011); 38 C.F.R. § 4.84a, DC 6079 (2008); 4.118, DC 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim; e.g., as in a statement of the case (SOC) or supplemental SOC (SSOC), so the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning petitions to reopen previously denied, unappealed, claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish his entitlement to service connection, including of his and VA's respective responsibilities in obtaining this supporting evidence, but also apprising him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2007.  The letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with the principles of Dingess and Kent.  All required notice was provided prior to the initial decision on the claims in April 2007, so in the preferred sequence.  There is consequently no timing or content deficiency in the VCAA notification to the Veteran.  Pelegrini, 18 Vet. App. at 112.  

Here, though, since the Board is reopening the claim, regardless, there is no need to discuss whether the Veteran has received sufficient Kent notice.  Even if, for the sake of argument, he has not, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  To the extent private psychiatric treatment records may be outstanding, the Veteran is not prejudiced; as discussed below, the Board is reopening his claim for an acquired psychiatric disorder and then remanding the claim for further development, including association of these private psychiatric treatment records.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any other additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical examination pertinent to the left eye issue on appeal was obtained in February 2007 to reassess the severity of his left eye disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last eye examination is nearly (5) years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's eye since the February 2007 VA examination. The Veteran has not argued the contrary.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

Unfortunately, the AOJ must still fulfill other aspects of the duties to notify and assist with respect to the claim for service connection for an acquired psychiatric disorder.  This is the reason the Board is remanding the underlying claim for entitlement to service connection for an acquired psychiatric disorder, rather than immediately readjudicating it de novo on the merits.

II.  Analysis-New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD, in particular, requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 38 C.F.R. § 4.125(a), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

Historically, the Veteran filed a claim for entitlement to service connection for a "mental health" condition in June 2005.  In an October 2005 rating decision, the RO denied entitlement to service connection for mood disorder with psychotic features (claimed as mental health).  In its decision, the RO acknowledged the Veteran had a then-current disability of mood disorder with psychotic features.  The decision noted a limited indication of in-service incurrence, citing only an October 1980 in-service psychiatric evaluation due to an altercation.  Nonetheless, the RO denied the claim on the basis that no evidence was of record to causally relate his current mental condition to his period of active duty military service.  At the time of the October 2005 rating decision, the record did not show and the Veteran did not contend the existence of PTSD during or since service.  

Although notified of the October 2005 denial, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

This appeal arises from the RO's April 2007 rating decision that found new and material evidence had not been submitted.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The evidence of record at the time of the final and binding October 2005 rating decision consisted of service treatment records (STRs), VA outpatient treatment records, and personal statements.  Prior to the October 2005 decision, the Veteran had made vague contentions of suffering a mental health condition due to racial discrimination during Naval service.  His allegations of discrimination were of a generalized manner, and did not evince any indication that he suffered an in-service traumatic stressor as a cause for his present psychiatric disability.  

In December 2006, the Veteran sought to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, for the first time specifically asserting that he had developed PTSD, particularly from a traumatic incident of racial harassment during service in the Navy.  Since that final October 2005 decision, the Veteran has provided additional details concerning the nature and etiology of his alleged stressors in service through numerous personal statements, and when recounting his relevant history to his VA mental health care providers.  Several of the new statements include details of a claimed personal assault while still serving in the military.  

In particular, the Veteran has now asserted his psychiatric disability is causally related to an alleged in-service stressor involving a racially motivated personal assault, in which a white serviceman threw very hot water on him while he slept and then physically attacked him.  The Veteran also reports that he presently has PTSD as a result of this in-service stressor.

Additional VA treatment records detail ongoing treatment for his acquired psychiatric disorder, whatever its current diagnosis, but consistently reported by the Veteran as due to his traumatic assault during service.  Indeed, an additional VA psychiatric treatment record dated in July 2008, by Dr. H.A., recorded his alleged stressor.  Dr. H.A. stated, "In reviewing his record again, there is certainly a many years preoccupation with having allegedly had hot water poured on him in the Navy which he considered a hostile and discriminatory act against him.  There might be a possibility of a long term traumatic response from this event as manifested in his preoccupation and reliving  this event over and over again."  Dr. H.A. ultimately diagnosed Axis I mood disorder.  Thus, the additional medical records now indicate at least the possibility that his current psychiatric disability may be related to service.  This sufficiently addresses the deficiency the RO identified in the prior final denial.  See Evans, 9 Vet. App. at 283 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).

The overall picture of his claim for an acquired psychiatric disorder is now much clearer, and certainly sufficient to reopen this claim.  This additional evidence raises a reasonable possibility of substantiating this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.

The Board acknowledges the VA treatment records on file do not provide a present DSM-IV diagnosis of PTSD that can be related to service.  This by itself does not preclude the reopening of the claim.  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating his claim, to reopen his claim.  There is no additional requirement that this evidence also be sufficient to grant the underlying claim for service connection, which is a higher burden of evidentiary proof.  See Hodge, 155 F.3d at 1363.  

The Veteran has also raised the notion of a continuity of psychiatric symptoms since service through personal statements and supportive lay statements submitted on his behalf.  These statements recount how his mental health picture has deteriorated since service, and productive of nightmares and sleep disturbance over in-service trauma.  Lay statements from the Veteran, his father and cousin provide competent and presumed credible evidence he has experienced psychiatric problems during the many years since service, i.e., continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The latter assertion provides an alternative means of establishing direct service-incurrence of an acquired psychiatric disorder.

The overall additional evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., supporting evidence that the claimed in-service racial harassment/personal assault occurred and the existence of a causal relationship between the claimed acquired psychiatric disorder and events in service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Shade, 24 Vet. App. at 117.

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand.

III.  Analysis-Increased Rating for Left Eye Scar

The Veteran recently submitted a claim in December 2006 for an increased rating for his left eye disability contending that it had worsened in severity.  In this regard, he has asserted that scars and floaters in his eyes bother him and impair his vision, such that he needs new glasses.

As background, the Veteran suffered an in-service injury to his left eye in May 1978, when a metallic foreign body became embedded in his left eye.  Although it was later removed during service, the Veteran was left with a stromal scar in the cornea of the left eye.  A November 1984 Board decision granted service connection for the left eye disability.  Accordingly, a December 1984 rating decision implemented the grant of service connection for the, but assigned the Veteran an initial noncompensable (0 percent) disability rating, under DC 7805, effective from July 9, 1982.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from December 2005, which is one year prior to the December 2006 increased rating claim.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

During the pendency of the appeal, the regulations for rating scars were amended for applications received on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sep. 23, 2008).  The regulations for eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  The Veteran's claim was filed in December 2006, before the new scar and eye/vision regulatory criteria became effective.  Therefore, the Board applies the former rating criteria for both scars and eye/vision disabilities.  

The Veteran currently has a noncompensable rating for stromal scar of the left cornea, under 38 C.F.R. § 4.118, DC 7805 (scars, other).  As applicable, the former schedular criteria for scars are set out in 38 C.F.R. § 4.118, DCs 7800-7805 (2008).  

38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) provides that:  A compensable (10 percent) disabling rating is warranted for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  Under Note (1) of DC 7800, the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more in. (13 or more cm.) in length, (2) scar at least one-quarter in. (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo-or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), (8) skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).

Moreover, other pertinent skin disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).  

At the outset, the February 2007 VA examiner specifically found, on objective examination, that the left eye injury had healed without any noticeable scarring.  There is also no evidence, nor is argued, that the scar is painful on examination.  A review of his VA treatment records also fails to reveal any evidence that would warrant a compensable rating under the scar criteria at § 4.118, DCs 7800 to 7804.  Thus, the Board need not further consider the applicability of DC 7800, because there is no indication of the 8 characteristics of disfigurement, including a present scar disability.  There is also no need to further consider DCs 7801 to 7804, again, because there is no evidence of a present scar disability.   See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

However, under DC 7805, a compensable disability rating is warranted for a scar that causes limitation of function of the affected part.  This necessarily requires the Board to additionally turn to the rating criteria for eye/vision loss in order to properly assess his left eye disability.

As alluded to, because the Veteran filed his claim in December 2006, only the former criteria for rating eye and vision impairments are applicable, as set forth under 38 C.F.R. § 4.84a (2008).

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required. Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under § 4.84a, DCs 6061 to 6079 (2008), impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008). 

When service connection is in effect for only one eye, the non-service-connected eye is considered to have vision of 20/40 or better.  Only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the rating be evaluated as if both disabilities were service-connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye. Id.; see Villano v. Brown, 10 Vet. App. 248, 250 (1997).

Impairments in the field of vision are rated under 38 C.F.R. § 4.84a, DC 6080 (2008).  The extent of contraction of visual field in each eye is determined by recording the extent the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a (2008).  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  That is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  A 10 percent rating is warranted where the evidence demonstrates unilateral contraction of the visual field to 60 degrees, but not to 15 degrees.  A 20 percent rating is warranted where the evidence demonstrates unilateral contraction of the visual field to 15 degrees but not to 5 degrees.  A note to DC 6080 instructs that a rating for impairment of field vision is not to be combined with any other rating for visual impairment.  38 C.F.R. § 4.84a, DC 6080 (2008). 

At the February 2007 VA eye examination, the Veteran's complaints associated with his left eye were limited to seeing "floaters."  The Veteran reported wearing glasses for both eyes, due refractive error of unknown onset; however, he denied any glaucoma or periods of eye incapacitation due to eye disease.  On fundoscopic evaluation, the examiner noted an abnormality of a floater in the left eye.  However, the examiner did not confirm the existence of any present residual scarring from his in-service left eye injury.  Rather, the examiner concluded, "Veteran status-post removal of metallic foreign body from the left eye.  Injury healed without any noticeable scarring."  

Importantly, the examiner testing of central visual acuity revealed the Veteran's service-connected left eye produced corrected far vision of 20/40 and corrected near vision of 20/20.  His acuity in his non-service-connected right eye produced corrected far vision of 20/50 and corrected near vision of 20/20.  However, as discussed, his right eye acuity will be assessed as normal (20/40 or better).  See Villano.  The examiner additionally found no objective evidence of visual field impairment, instead noting his visual field is full in both eyes.  The examiner ascribed his refractive error problems to diagnoses of hyperopia, astigmatism, and presbyopia.  

The Veteran's best corrected distant vision in the right eye is 20/40 (for VA rating purposes) and in the left eye is 20/40.  A review of his VA treatment records failed to reveal any findings that would otherwise show higher levels of visual acuity.  As per the provisions of § 4.84a, the Board finds the Veteran's visual acuity impairment does not warrant the assignment of a higher (10 percent) rating.  His level of visual acuity impairment is simply too slight to warrant a higher rating under § 4.84a (2008).

A higher rating is also not warranted for the Veteran's left eye disability based upon the findings of his visual fields, since he has full visual fields.  DC 6080.  None of the findings of records, by the examiner or on review of VA treatment records, shows otherwise.  Overall, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to any available disability ratings higher than the presently assigned noncompensable rating at any time during the period of the appeal.  38 C.F.R. § 4.84a (2008).  Simply put, the medical findings do not substantiate that he meets the criteria for a higher (10 percent) rating.

The Board has considered the Veteran's lay statements in support of his claim.  While he is competent to describe his symptoms of floaters in his eye, vision loss, and scars, as this is capable of lay observation and experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  As the Veteran's statements regarding the existence of a present scar on his left eye cornea and the extent of impairment of vision acuity is inconsistent with the evidence of record, the Board does not find the assertions of increased left eye disability symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, while the Board does find the Veteran's allegations of floaters in his left eye to be credible, since also confirmed by the examiner, this is inconsequential.  There is simply no provision in the applicable rating criteria for scars or eye/vision impairment to allow the Veteran a higher rating simply for the presence of floaters in his eyes.  Importantly, the examiner assessed his level of visual acuity and also found full visual fields, so his floaters do not produce any additional compensable impairment under the rating criteria.  In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's left eye disability was applied to the applicable rating criteria and precedential case law.  

Importantly, the Board finds no evidence that this left eye disability has markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Despite the Veteran's contention of his service-connected left eye scar impairing his vision, his left eye disability did not preclude him from maintaining his prior employment.  Indeed, he reported to the February 2007 VA examiner that he has been unemployed for the past 10 to 20 years due to psychiatric, not vision, problems.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left eye disability picture includes exceptional factors.  In any event, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  Therefore, the Board finds a referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his left eye condition.  Therefore, the Board determines that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).





(CONTINUED NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder and MDD, is reopened; subject to the further development of this claim in the remand below.  

A 10 percent rating is granted for the left eye disability, subject to the laws and regulations governing the payment of VA compensation.

REMAND

Private Psychiatric Treatment Records

The Veteran has stated that he has been treated for PTSD by a private physician.  See March and April 2007 personal statements.  On remand, the AOJ must attempt to obtain any outstanding private treatment records pertinent to his appeal.

VCAA Notice on Development of Personal Assault Stressors

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment [italics added for emphasis].  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005). As the Veteran has clearly claimed that he was physically assaulted and harassed in service, by motivations of racial discrimination, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(5), which provides that PTSD based on a personal assault in service permits evidence from sources other than a Veteran's service records to corroborate his account of the stressor incident.

As a procedural matter, the Veteran must be sent appropriate VCAA notice specific to this contention of developing PTSD from a stressor involving personal assault, as referenced in 38 C.F.R. § 3.304(f)(5).  

VA Compensation & Pension (C&P) Examination and Medical Opinion

The Board finds that there is sufficient evidence to establish a credible, verified in-service personal assault stressor.  As discussed, the Veteran has asserted he has developed PTSD specifically due to a racially motivated personal assault, in which a white serviceman threw very hot water on him while he slept and then physically attacked him.  There is direct, documentary evidence of this assault in the Veteran's service treatment records.  A September 1980 service treatment record, entitled "Emergency Care and Treatment," shows a chief complaint that the "patient had hot water thrown on him while in bed asleep.  Patient's main complaint of back pain from jumping from top rack."  The physician objectively noted burns to the right forearm, legs, groin and abdomen, as well as noting back pain/muscle strain.  The physician did add that the burns are virtually imperceptible to inspection, limiting the diagnosis to 1st degree burns.  Irregardless of the severity of his burns, the STR confirms he was physically assaulted while in the military, in the manner described.  

Two weeks afterwards, the Veteran underwent an October 1980 in-service psychiatric evaluation, after being referred by his commander for "an altercation with another man onboard the ship."  Objectively, the clinician only diagnosed the Veteran with situational reaction, but noted no indication of psychosis.  The circumstances and details of this psychiatric evaluation provide further evidence of the Veteran's afore-mentioned personal assault.

Post-service, he revealed the details of his assault to VA treating physicians and a clinical psychologist.  Several of these VA providers proceeded to diagnose an acquired psychiatric disorder on that basis, including mood disorder, MDD and depression with psychotic features.  


The Veteran has also submitted supportive lay statements from his father and cousin, which attest to long-standing behavioral changes following his period of service, including social withdrawal, nightmares, and abusive behavior and language.  Concerning his personal lay testimony, his accounts of the stressor details are uncontroverted and consistent.  

The lay statements are certainly competent since only relating what has been observed and experienced by the Veteran and his family members, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Since his allegations of this personal assault stressor appears to be uncontradicted and consistent with the medical findings of record, the Board finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the lay and medical evidence support a finding that he has a verified in-service stressor, based on personal assault in September 1980.  

The Board acknowledges that after the Veteran reported his personal assault stressor, none of the VA treating providers of record diagnosed PTSD compliant with DSM-IV standards.  Given that he has a documented in-service personal assault stressor, it is possible that his other diagnosed acquired psychiatric disorders are causally related to service, particularly to this stressor.  Again, a VA psychiatric treatment record dated in July 2008, by Dr. H.A., indicated a potential nexus between his presently diagnosed mood disorder and his in-service stressor.  
In light of the cumulative record, the Veteran needs to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action: 

1.	Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  All specific examples of alternative sources of evidence listed in this regulation (38 C.F.R. § 3.304(f)(5)) must be included in the notification letter.  Then allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.	The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all private medical care providers pertinent to his psychiatric disorder.  Request the Veteran to sign any appropriate authorization forms.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.  

3.	After completing the requested development in paragraphs #1 and #2, schedule a VA examination for medical opinions concerning the Veteran's present acquired psychiatric disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner should respond to the following:

(a)  The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria for respective diagnoses, including PTSD, mood disorder, and major depressive disorder and/or depression.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b)  If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor.  

(c)  Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to military service, including to any in-service stressor.

For purposes of the examination and opinion, the examiner must presume that the Veteran was the victim of a racially motivated personal assault aboard a Naval ship in September 1980, in which a white serviceman threw very hot water on him while he slept and then physically attacked him.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  

4.  Then readjudicate the remaining claim for an acquired psychiatric disorder, including for PTSD, mood disorder, and MDD, in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


